NUMBER 13-16-00413-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

JORDAN LOCKLIN,                                                            Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 94th District Court
                   of Nueces County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION

           Before Justices Rodriguez, Benavides, and Perkes
                   Memorandum Opinion Per Curiam

      Appellant, Jordan Locklin, attempts to appeal from an order modifying the terms of

his community supervision. We dismiss the appeal.

      On February 16, 2016, pursuant to a plea agreement, appellant pled guilty to the

offense of possession of a controlled substance (cocaine). Adjudication of guilt was
deferred and appellant was placed on community supervision for a period of four years.

       Thereafter, the State filed a motion to adjudicate guilt, alleging that Locklin had

violated the terms of his community supervision. A hearing on the motion was held on

June 17, 2016. On June 23, 2016, the trial court found that appellant violated the terms

and conditions of his community supervision, but that Locklin’s community supervision

should not be revoked.       The trial court imposed sanctions requiring appellant to

participate in the substance abuse felony punishment facility (SAFPF). Appellant filed a

notice of appeal on June 23, 2016.

       The right to appeal is conferred by the legislature, and a party may appeal only

that which the legislature has authorized. Marin v. State, 851 S.W.2d 275, 278 (Tex.

Crim. App. 1993). A defendant has a right to appeal when his community supervision is

revoked and he is adjudicated guilty and sentenced. See TEX. CODE CRIM. PROC. art.

42.12, § 23(b). To the contrary, there is no statutory basis for an appeal of an order

modifying a term or condition of probation. See Christopher v. State, 7 S.W.3d 224, 225

(Tex. App.—Houston [1st Dist.] 1999, pet. ref’d). Case law has long held that an order

modifying or refusing to modify probation is not subject to appeal. See Basaldua v.

State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Perez v. State, 938 S.W.2d 761, 762-63

(Tex. App.—Austin 1997, pet. ref’d); Eaden v. State 901 S.W.2d 535, 536 (Tex. App.—El

Paso 1995, no pet.).

       In this case, the record does not contain any order revoking Locklin’s community

supervision, adjudicating his guilt, or assessing a jail or prison sentence. The trial court’s

order of June 23, 2016, modified the terms of community service by requiring him to

participate in SAFPF.



                                              2
      The Court, having examined and fully considered the documents on file, is of the

opinion that the appeal should be dismissed for want of jurisdiction. Accordingly, the

appeal is hereby DISMISSED FOR WANT OF JURISDICTION. See TEX. R. APP. P.

42.3(a).

                                                           PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of September, 2016.




                                          3